Exhibit 10.1

 

LOGO [g645439g76u87.jpg]

April 2, 2019

Mr. Donald T. Gardner III

2005 Prairie Dog Drive,

Wake Forest, NC 27587

donald.t.gardner@gmail.com

Dear Don,

I am pleased to confirm our offer of employment with Kewaunee Scientific
Corporation as our Chief Financial Officer, reporting to Tom Hull, President and
CEO. In this position, your starting salary will be $20,833.33 monthly
($250,000.00 annualized). Following our normal practices, this offer is made
contingent upon your passing a pre-employment drug test and background screen.

In addition to your salary, we offer an attractive benefits package, which
includes a health care program, dental plan, life insurance, disability income
program, 401(k) retirement savings plan, flexible spending accounts, on-site
Nurse Practitioner program, as well as other benefits provided to full-time
Associates. A copy of the salaried fringe benefit document is attached for your
reference. If you should have any questions concerning the fringe benefits,
please feel free to contact me.

We are also delighted to offer you extended benefits based on your role in the
organization over and above our standard benefits package. These benefits
include (pending formal Board approval) participation in our annual cash bonus
program at a rate of 40% of your annual salary, participation in our long term
equity incentive program at a rate of 40% of your annual salary and
participation in the Company’s 409(a) deferred compensation program. You will
also be entitled to four weeks of vacation upon hire.

We also are delighted to offer you a sign-on bonus of $15,000 payable 30 days
after your start date as well as a comprehensive relocation program which is
outlined under separate cover.

Pre-employment Requirements

As mentioned above, your employment is contingent upon fulfilling a
pre-employment drug screen and background check.

Pursuant to the Immigration and Nationality Act, our Company is required to
verify the identity and employment authorization of all new hires. In order to
comply with this legal obligation, we must complete an Employment Eligibility
Verification Form (I-9) within your first three days of hire. Kewaunee also
participates in the E-Verify program. Please call me if you have any questions
regarding our employment authorization process.

You will also be required to read and sign the acknowledgements for the
following documents and policies:

 

  •  

Kewaunee Associate Handbook Acknowledgement and Agreement

 

  •  

Agreement Concerning Employee Inventions and Confidential Information

 

  •  

Alcohol-Free and Drug-Free Workplace Policy Acknowledgement Form

 

  •  

Conflict of Interest Policy

 

  •  

Policy on Sensitive Payments

 

  •  

Standards of Conduct and Corrective Actions

P. O. BOX 1842, STATESVILLE, NORTH CAROLINA 28687-1842 • 2700 WEST FRONT STREET,
STATESVILLE, NORTH CAROLINA 28677-2927

PHONE 704-873-7202 • FAX 704-873-1275



--------------------------------------------------------------------------------

Mr. Gardner

Page 2

 

Pay Schedule

Kewaunee exempt Associates are paid on a monthly schedule, the last day of the
month. Direct deposit of your payroll check is required; please bring a voided
check with you on your start date.

Hours and Holiday Schedule

Corporate Office hours in Statesville, NC are 8:00 a.m. – 5:00 p.m.

Your normal work schedule will be Monday through Friday 8:00 a.m. – 5:00 p.m.
Due to the nature of your position, you will be required to work additional
hours.

A holiday schedule is enclosed for your reference.

Associate Handbook

You will be provided a copy of the Kewaunee Associate Handbook. It is your
responsibility to familiarize yourself with the policies and procedures that
apply to you as an Associate of Kewaunee.

Don, we think this is a very comprehensive and competitive offer, reflecting our
opinion of your potential in our Company. We believe that you could make a great
contribution to our Company, have fun, and enjoy real personal growth in the
years ahead.

Should you have any questions concerning this offer, please call me. Please
confirm your acceptance by signing a copy of this letter, indicating your start
date, and return it to my attention. We appreciate your response within five
business days or sooner.

Best Regards,

/s/ Elizabeth D. Phillips

Elizabeth Phillips, SPHR, SHRM-SCP

Vice President of Human Resources

Enclosures

Copy to: Tom Hull, President and CEO

               Personnel File

I, Donald T. Gardner III, accept the terms and conditions of this offer, and I
will report to work on Target April 30, 2019.

 

Signed   /s/ Donald T. Gardner III       4/2/19   Donald T. Gardner III      
Date